         Case 1:17-cr-00548-PAC Document 204 Filed 12/03/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                         December 3, 2019

Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write in brief response to the defendant’s December 3, 2019 letter, attached as Exhibit
A, seeking yet another adjournment of a deadline in this matter, specifically, the defense’s deadline
to respond to the Government’s motions in limine. Initially, the Government does not object to a
brief adjournment of the defense’s filing deadline but does not believe that an adjournment until
two days after the final pretrial conference is appropriate. The original deadline for the filing of
motions in limine was November 18, 2019. Prior to that deadline, defense counsel contacted the
Government and requested a one-week extension of that deadline. The Government consented to
that adjournment on the understanding that oppositions to motions in limine would remain due on
December 6, 2019 given that the final pretrial conference was scheduled for less than two weeks
later. Moreover, the defendant’s complaints about the nature of the Government’s motions in
limine are meritless. Parties regularly file motions in limine that seek rulings as to the admissibility
of categories of evidence, such as “evidence of narcotics-related corruption,” see, e.g., United
States v. Hernandez, No. 15 Cr. 379 (PKC) (S.D.N.Y. 2019); and respond to such motions
promptly, see, e.g., United States v. Flores, No. 15 Cr. 765 (PAC) (S.D.N.Y. 2016) (motions in
limine filed October 20, 2016; oppositions on October 26, 2016; final pretrial conference on
November 2, 2016).

                                                         Respectfully submitted,
                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                   By:                /s/
                                                         David W. Denton, Jr.
                                                         Sidhardha Kamaraju
                                                         Matthew Laroche
                                                         Assistant United States Attorneys
                                                         Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
